IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA Case No. 3:07cr62(2)
Plaintiff,
District Judge Walter H. Rice
v

KURT STODE

Defendant.

 

ORDER APPOINTING COUNSEL UNDER THE CRIMINAL JUSTICE ACT

 

This case is before the Court upon Defendant’s application for appointment of counsel
pursuant to 18 U.S.C. §3006A. Upon the Court’s Sua Sponte Order for Appointment of Counsel,
the Court appointed a member of the Criminal Justice Act Panel.

IT IS ACCORDINGLY ORDERED that Lawrence J. Greger, of the CJA Panel for the

Southern District of Ohio, is appointed as counsel to represent the Defendant in this case.

July 24, 2018 UT

Walter H. Rice
United States District Judge
